Exhibit 10.2

 

FIRST AMENDMENT TO PROPERTY MANAGEMENT AGREEMENT

 

This FIRST AMENDMENT TO PROPERTY MANAGEMENT AGREEMENT, dated as of December 12,
2012 (this “Amendment”), by and among Reit Management & Research LLC, a Delaware
limited liability company (“Managing Agent”), and Select Income REIT, a Maryland
real estate investment trust (the “Company”), on behalf of itself and those of
its subsidiaries as may from time to time own properties subject to the Property
Management Agreement (as defined below) (each, an “Owner” and, collectively,
“Owners”).

 

WHEREAS, Managing Agent and Owners are parties to a Property Management
Agreement, dated as of March 12, 2012 (the “Property Management Agreement”); and

 

WHEREAS, Managing Agent and Owners wish to amend the Property Management
Agreement as further provided in this Amendment;

 

NOW, THEREFORE, in consideration of the mutual agreements herein set forth, the
parties hereto agree as follows:

 

1.                                      Section 21(b) of the Property Management
Agreement is hereby replaced in its entirety to read as follows:

 

(b)                                 There shall be three arbitrators. If there
are only two parties to the Dispute (with, for purposes of this Section 21, any
and all Owners involved in the Dispute treated as one party), each party shall
select one arbitrator within 15 days after receipt of a demand for arbitration.
Such arbitrators may be affiliated or interested persons of such parties. If
there are more than two parties to the Dispute, all claimants, on the one hand,
and all respondents, on the other hand, shall each select, by the vote of a
majority of the claimants or the respondents, as the case may be, one arbitrator
within 15 days after receipt of a demand for arbitration. Such arbitrators may
be affiliated or interested persons of the claimants or the respondents, as the
case may be. If either a claimant (or all claimants) or a respondent (or all
respondents) fail to timely select an arbitrator then the party (or parties) who
has selected an arbitrator may request the AAA to provide a list of three
proposed arbitrators in accordance with the Rules (each of whom shall be
neutral, impartial and unaffiliated with any party) and the party (or parties)
that failed to timely appoint an arbitrator shall have ten days from the date
the AAA provides such list to select one of the three arbitrators proposed by
AAA. If such party (or parties) fail to select such arbitrator by such time, the
party (or parties) who have appointed the first arbitrator shall then have ten
days to select one of the three arbitrators proposed by AAA to be the second
arbitrator; and, if he/they should fail to select such arbitrator by such time,
the AAA shall select, within 15 days thereafter, one of the three arbitrators it
had proposed as the second arbitrator. The two arbitrators so appointed shall
jointly appoint the third and presiding arbitrator (who shall be neutral,
impartial and unaffiliated with any party) within 15 days of the appointment of
the second arbitrator. If the third arbitrator has not been appointed within the
time limit specified herein, then the AAA shall provide a list of proposed
arbitrators in accordance with the Rules, and the arbitrator shall be appointed
by the AAA in accordance with a listing, striking and ranking

 

--------------------------------------------------------------------------------


 

procedure, with each party having a limited number of strikes, excluding strikes
for cause.

 

2.                                      This Amendment shall be effective as of
the day and year first above written.  Except as amended hereby, and as so
amended, the Property Management Agreement shall remain in full force and effect
and shall be otherwise unaffected hereby.

 

3.                                      The provisions of this Amendment shall
be governed by and construed in accordance with the laws of the Commonwealth of
Massachusetts.

 

4.                                      This Amendment may be executed in
separate counterparts, each of such counterparts shall for all purposes be
deemed to be an original and all such counterparts shall together constitute but
one and the same instrument.

 

[Signature Page to Follow]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to
Property Management Agreement to be executed by their duly authorized officers,
under seal, as of the day and year first above written.

 

 

 

MANAGING AGENT:

 

 

 

 

 

REIT MANAGEMENT & RESEARCH LLC

 

 

 

 

 

 

By:

/s/ Adam D. Portnoy

 

Name:

Adam D. Portnoy

 

Title:

President and Chief Executive Officer

 

 

 

 

 

 

 

OWNERS:

 

 

 

 

 

 

 

SELECT INCOME REIT, on its own behalf and on
behalf of its subsidiaries

 

 

 

 

 

 

By:

/s/ David M. Blackman

 

Name:

David M. Blackman

 

Title:

President and Chief Operating Officer

 

--------------------------------------------------------------------------------